Citation Nr: 1231456	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  08-36 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for arthritis of multiple joints.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to July 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in August 2007 and February 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied entitlement to the benefits sought on appeal.  

The issue of entitlement to service connection for a cervical spine disability, to include as due to the service-connected lumbar spine disability, is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  An unappealed March 1996 rating decision denied service connection for arthritis of multiple joints. 

2.  The evidence received since the March 1996 rating decision, when considered by itself, or in conjunction with previously considered evidence, does relate to an unestablished fact necessary to substantiate the claim for service connection for arthritis of multiple joints.

3.  Clinically significant arthritis of the knees, shoulders, hands, ankles, or feet was not found during service or within one year of service separation, and any current arthritis of the knees, shoulders, hands, ankles, or feet is not caused by or related to any incident of service.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision, which denied service connection for arthritis of multiple joints, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a), (2011). 

2.  The evidence received subsequent to the March 1996 rating decision denying service connection for arthritis of multiple joints is new and material, and the claim for service connection for arthritis of multiple joints is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  Arthritis of multiple joints was not incurred or aggravated during active service, and the incurrence or aggravation of arthritis of multiple joins during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
The notice requirements apply to all five elements of a service connection claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

VA's notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general notice for the underlying service connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the decision below, the Board has reopened the Veteran's claim for service connection for arthritis of multiple joints.  Therefore, regardless of whether the requirements have been met in this case with regard to the claim to reopen, no harm or prejudice to the Veteran has resulted.  As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication of the claim to reopen.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In this case, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in April 2007.  The letter addressed all of the notice requirements, to include notice regarding disability ratings and effective dates, and was sent prior to the initial unfavorable decision by the RO.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, Social Security Administration (SSA) disability benefits records, VA treatment records, a VA examination report, and private treatment records, are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  With respect to the VA examination, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the June 2008 VA examination report obtained in this case is adequate, as it is predicated on a thorough examination of the Veteran, to include discussion of his symptoms and complaints, and it contains an opinion with an adequate rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his service connection claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was a participant in the claims process, identifying relevant treatment records and providing statements on the severity of his disabilities.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met. 

	I.  Claim to Reopen

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Service connection for arthritis of multiple joints was originally denied in a March 1996 rating decision.  The Veteran did not appeal the decision.  As such, the March 1996 rating decision is final.  38 U.S.C.A. § 7105;38 C.F.R. § 3.104.

In the March 1996 rating decision denying service connection for arthritis of multiple joints, the RO found that the medical evidence, including the September 1995 VA examination, did not contain x-ray evidence of arthritis.  It was noted that although service treatment records indicated complaints of joint pain during service, they did not contain any confirmed diagnosis of arthritis based upon x-ray studies.  Service connection was denied on the basis of a lack of a current diagnosis of arthritis of multiple joints.  

The evidence of record at the time of the March 1996 rating decision included the service treatment records, which contain an April 1974 entry indicating that the Veteran sustained a contusion to the right knee when hit by a softball.  A June 1975 hospital record notes that the Veteran was brought in by ambulance after being involved in an automobile accident.  The impression was status post motor vehicle accident with multiple abrasions; puncture wounds of the left arm, elbow, and hand; contusion to both scapulae, chest; severe laceration of scalp, and contusion of the right tibia.  

The service treatment records also reflect that Veteran was seen for left shoulder strain in August 1975 from a motor vehicle accident that occurred in June 1975.  He was placed on an extended profile of a week.  Examination in September 1975 revealed no evidence of a shoulder injury.  He was still having pain in October 1975.  A September 1975 service treatment record notes bilateral shoulder blade complaints when reaching.  A January 1976 service treatment record notes left shoulder pain from a June 1975 motor vehicle accident, which caused pain and tenderness on examination.  The assessment was status post left scapular trauma.  

Service treatment records dated in May 1976 reflect right knee complaints.  X-ray studies were negative.  A February 1982 periodic service examination notes that examination of the upper and lower extremities was normal.  The Veteran denied any significant medical or surgical history since the last physical.  A September 1978 report of medical history notes that the Veteran denied painful or "trick" shoulder or elbow; bone, joint, or other deformity; and "trick" or locked knee.  An October 1984 service treatment record notes that the Veteran complained of right knee discomfort.  He denied trauma.  Anterior compartment syndrome was diagnosed.  He was placed on a profile that included no standing or walking.  A November 1984 periodic service examination notes normal examination of the upper extremities and lower extremities.  

A June 1986 service treatment record notes continued pain in the right shoulder.  The assessment was bursitis of the right shoulder.  A December 1988 service treatment record notes complaints of bilateral shoulder pain.  The assessment was arthralgia.  A December 1988 X-ray study of the left shoulder revealed no recent fracture, no gross evidence of acute inflammatory disease of the joint structure.  X-rays of the knees from October 1989 revealed no recent fracture.  Contour variations of the bilateral intercondylar eminences are consistent with a mild or early chronic degenerative change, which may or may not be of clinical significance.  Close correlation with clinical findings were recommended.  A January 1991 X-ray study of the knees revealed mild or early chronic degenerative joint disease changes, but no recent fracture.  No significant change in apparent extent of degenerative joint disease was noted as compared with prior radiographic studies from October 1989.  An April 1991 periodic service examination reflects that the Veteran has had right shoulder bursitis since 1986, and that he now "supposedly has arthritis in right shoulder."  An October 1991 service treatment record reflects that the Veteran complained of degenerative joint disease in the knees.  A February 1995 service treatment record notes that the Veteran was seen for a follow-up appointment for degenerative joint disease of the knees.  The April 1995 retirement physical examination report notes a diagnosis of degenerative joint disease, but does not specify the joint.

Also of record at the time of the March 1996 rating decision was an September 1995 VA examination report which notes that the Veteran's main problem was arthritis, which began in 1986 when he was struck in the back, across the shoulders, and across the hips by a panel van.  He had pain immediately, but since that time has apparently developed arthritis of the knees and left shoulder.  Examination of the upper and lower extremities was within normal limits.  An October 1995 VA examination report notes that the Veteran complained of multiple joint pain, which he attributes to arthritis.  His complaints pertained to his left shoulder, right hand, and right knee.  X-rays of the hands and knees were normal.  

The evidence associated with the claims file subsequent to the March 1996 rating decision includes private medical records, SSA records, VA medical records, VA examination reports, as well as the Veteran's own assertions.  After review of the record, the Board finds that the additional medical evidence is new and material within the meaning of the laws and regulations set forth above, and as such, the claim for service connection for arthritis of multiple joints is reopened. 

Specifically, the newly submitted evidence reflects that x-rays of the shoulders taken in June 2008 revealed degenerative changes of the acromioclavicular joints.  The knee studies, however, were normal.  Additionally, a February 2007 bone scan revealed degenerative type uptake in the ankles, feet, knees and shoulders, bilaterally.  

The Board finds that the x-ray studies and bone scan are new and material evidence in that they were not previously considered at the time of the March 1996 rating decision denying service connection for arthritis of multiple joints, and they are material in that they raise a reasonable possibility of substantiating the claim.  Specifically, the basis of the March 1996 denial was that arthritis had not been diagnosed.  Moreover, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for arthritis of multiple joints. 

	II.  Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

A review of the service treatment records reveals numerous complaints of pain involving the shoulders and knees.  However, x-rays in service of the shoulders were negative.  An October 1989 x-ray study of the knees revealed contour variations of the bilateral intercondylar eminences, which were found to be consistent with a mild or early chronic degenerative change.  It was specifically noted that this particular finding "may or may not be" of clinical significance.  Finally, the April 1995 retirement physical examination report notes a diagnosis of degenerative joint disease, but does not specify the joint(s).  

The post service medical evidence shows that x-ray studies of the shoulders, knees, and right hand were negative in October 1995.

An April 2002 VA treatment record notes complaints of stiffness and pain in the right hand, and occasional pain in the left hand.  The diagnosis included arthritis of the right hand.  A June 2002 VA treatment record notes that x-ray studies of the right knee revealed mild degenerative changes.  

A November 2002 VA treatment record notes that the Veteran had a history of arthritis at multiple sites, low back pain, and left foot pain.  The assessment was left foot discomfort.  X-ray findings were determined to be non-fusion of the sesamoid bone.  Clinical follow-up was recommended.  Also diagnosed was arthritis, multiple sites.  The specific sites are not listed.  A May 2003 VA treatment record reflects that the Veteran complained of intermittent pain in the right knee.  

A May 2005 VA treatment record notes that the Veteran "still has the occasional joint stiffness and joint aches."  

A September 2005 VA treatment record notes that the Veteran complained of some muscle spasms in his right scapular region for a couple of weeks.  He was chopping some wood about two weeks earlier and the examiner stated that this was likely the cause.  The assessment was muscle spasm, aches, and pains over the right scapular region.  Also noted was a diagnosis of osteoarthritis.  

A February 2007 VA bone scan revealed degenerative type uptake in the ankles and feet, as well as the knees and shoulders, bilaterally.

A January 2008 VA treatment record notes a chief complaint of bilateral shoulder pain.  X-rays studies were ordered.  A February 2008 VA electromyogram report noted complaints of pain between the Veteran's shoulder blades on the right.  The Veteran stated that it only hurt when he exerted himself at work.  He indicated that he worked in a factory making straws.  

A January 2008 private treatment record noted that the Veteran had a bone scan that showed some uptake in the ankles, feet, shoulders, and knees.  The private treatment record noted that the Veteran presented for a second opinion regarding his shoulder pain.  No etiological opinion regarding a current shoulder disability was listed in the private treatment record.  

SSA records include a June 2006 private medical record that reported that the Veteran complained of left knee pain for two to three weeks.  He denied any known injury or any prior trouble with his knee.  The assessment was left knee pain/osteoarthritis, suspect meniscal tear.  The x-ray was unremarkable.  The assessment was left knee pain; suspect patella/femoral syndrome.  The SSA records also included an October 2008 medical record that noted x-rays were not taken, but that the Veteran had full range of motion of shoulders, elbows, forearms, wrists, hips, knees, and ankles.  

A June 2008 VA examination report revealed that x-ray studies of the Veteran's knees and shoulders from 1995 were normal.  The Veteran had current complaints of pain in the shoulders and knees.  He related that he was involved in a motor vehicle accident in 1985 and sustained an injury to his shoulders and knees, as well as to his low back.  He reported that he had not had any treatment to his shoulders or knees since his discharge from the military.  X-ray studies of the knees were normal.  X-ray studies of the shoulders revealed degenerative changes of the acromioclavicular joints.  The examination of the shoulders was normal.  The diagnosis was patellofemoral degenerative joint disease, bilateral.  The examiner felt that the patellofemoral joint disease was related to the Veteran's age, and not to any trauma.  The examiner indicated that if the Veteran had any significant injury to his knees or shoulders during his military career, there would be more in terms of current physical findings and the x-rays would show more pathological findings.  Therefore, the examiner found that the current shoulder and knee complaints were unrelated to military service.

While the Veteran experienced joint pain in service involving the knees and shoulders, the x-ray studies in service of the shoulders were negative, and x-ray studies of the shoulders, knees, and hands were negative in October 1995, three months after service separation.  Therefore, even if mild or early degenerative changes were found on x-ray study of the knees during service, degenerative changes were not found three months after service separation.  As such, the x-ray finding in service regarding the knees does not appear to have been clinically significant.

Moreover, the record does not show ongoing complaints of or treatment for arthritis of multiple joints after service.  Notably, at the June 2008 VA examination, the Veteran stated that he had not sought treatment for his knees or shoulders in the years after service.  He did not indicate at the June 2008 VA examination, or in any other statement, that he had ongoing joint problems involving his knees or shoulders since service.  In fact, the June 2006 SSA record involving the Veteran's left knee, indicated that the pain had only been for two or three weeks.

The current medical evidence shows that the Veteran has patellofemoral syndrome of the knees and degenerative joint disease of the shoulders.  The February 2007 bone scan revealed that there was degenerative uptake in the knees, shoulders, feet, and ankles, as well as right hand arthritis reported in an April 2002 VA treatment record.  However, the June 2008 VA examiner opined that the Veteran's current knee and shoulder problems were unrelated to his age and not to trauma.  The examiner further opined that if the Veteran had had significant injury to the shoulders or knees during service, there would be more clinically significant findings on examination and x-rays.  Finally, service treatment records do not contain any complaints or findings regarding the Veteran's hands, feet, or ankles.  There is no medical evidence linking any current degenerative uptake of any joint to service, and the Veteran has not claimed ongoing symptomatology regarding any of the joints in question since service.

The Board has considered the Veteran's assertions that his multiple joint arthritis is due to service, and specifically to the motor vehicle accident in service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  However, the Veteran's statements are not competent evidence that his current multiple joint arthritis was caused by his active service.  Concerning this, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to whether his multiple joint arthritis is related to service, to include his in-service motor vehicle accident.  Unlike the varicose veins or a dislocated shoulder, arthritis is not a condition capable of lay diagnosis, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  In this regard, the onset and diagnosis of arthritis requires medical testing and the cause of the disease is a matter of medical complexity.  Thus, the Board concludes that although the Veteran's statements are competent evidence as to symptoms he experienced while in service and after service, and his involvement in a motor vehicle, his statements as to the cause and diagnosis of his current multiple joint arthritis do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  Therefore, the Veteran's statements regarding the etiology and diagnosis of his multiple joint arthritis in this case do not constitute competent medical evidence on which the Board can make a service connection determination. 

The Board finds that the preponderance of the evidence discussed above is against the claim for service connection for arthritis of multiple joints, and the claim must be denied.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for arthritis of multiple joints is reopened.

Service connection for arthritis of multiple joints is denied.


REMAND

The Veteran claims that he is entitled to service connection for a cervical spine disability.  In an August 2009 statement, the Veteran argued that his cervical spine disability is secondary to his service-connected lumbar spine disability.  In a February 2010 statement, the Veteran indicated that his cervical spine disability may be related to the motor vehicle accident he was involved in during service.

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  In this regard, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury or when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected disorder.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran underwent a VA examination in December 2009 in conjunction with his claim for service connection for a cervical spine disability.  The examiner opined, in a February 2010 addendum opinion, that the Veteran's cervical spine disability is unrelated to his lumbar spine, and provided an adequate rationale for the opinion.  Unfortunately, the examiner did not provide any opinion regarding whether the current cervical spine disability is etiologically related to service, to include the injuries the Veteran incurred as a result of the in-service motor vehicle accident, nor did the examiner provide an opinion regarding whether the cervical spine disability is aggravated by the service-connected lumbar spine disability.  As such, the December 2009 VA examination and February 2010 addendum opinion are inadequate, and a remand for new medical opinions is required.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Because the Veteran receives medical treatment through VA, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  The Veteran must be requested to complete and return authorization and consent to release information forms regarding any private treatment.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must request all VA treatment records dating from November 2009 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The VA examiner who conducted the December 2009 examination must be requested to provide an addendum to his previous opinion regarding the etiology of the Veteran's cervical spine disability.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  After reviewing the evidence of record, and with consideration of the Veteran's statements contained in the record, the examiner must opine as to whether any current cervical spine disorder is etiologically related to the Veteran's active duty service, to include the June 1975 motor vehicle accident.  The examiner must also provide an opinion as to whether the Veteran's cervical spine disability is aggravated by a service-connected disability, to include the service-connected lumbar spine disability.  The examiner must set forth the complete rationale for all opinions expressed and conclusions reached.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  If the December 2009 VA examiner is unavailable, unable, or finds that another examination is necessary, the Veteran must be afforded another VA examination. All indicated tests and studies must be conducted.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  After reviewing the evidence of record, and with consideration of the Veteran's statements contained in the record, the examiner must opine as to whether any current cervical spine disorder is etiologically related to the Veteran's active duty service, to include the June 1975 motor vehicle accident.  The examiner must also provide an opinion as to whether the Veteran's cervical spine disability is aggravated by a service-connected disability, to include the service-connected lumbar spine disability.  The examiner must set forth the complete rationale for all opinions expressed and conclusions reached.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand orders, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


